UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 8, 2010 CHINA AMERICA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida 333-87293 82-0326560 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 333 E. Huhua Road, Huating Economic & Development Area, Jiading District,Shanghai, China, 201811 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code86-21-59974046 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On September 8, 2010 we issued a press release regarding our fiscal 2010 and 2011 financial outlook. The press release is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information contained in the press release attached hereto is being furnished and shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liability of that Section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release of China America Holdings, Inc. dated September 8, 2010 (furnished herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA AMERICA HOLDINGS, INC. Dated: September 8, 2010 By: /s/ Shaoyin Wang Shaoyin Wang CEO and Chairmanof the Board
